Citation Nr: 0926555	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  07-20 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1. Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to an initial compensable rating for right 
ear hearing loss.

3.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 2001 to May 
2002 and from March 2003 to August 2003.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  The case was forwarded to the Board from the 
Wilmington, Delaware RO which now has jurisdiction of the 
claim.

The issues of service connection for left ear hearing loss 
and entitlement to an initial compensable rating for right 
ear hearing loss are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, which is the maximum schedular 
rating authorized under Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2008); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

VA's General Counsel has held that the notice and assistance 
requirements of the VCAA are not applicable where there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel reasoned that there was no reasonable possibility 
that such a claim could be substantiated.  VAOPGCPREC 5-2004 
(2004), 69 Fed. Reg. 59989 (2004).
Similarly the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA was not applicable 
where the outcome was controlled by the law, and the facts 
were not in dispute.  Livesay v. Principi, 15 Vet App 165, 
178 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000)

The Veteran has requested an increased schedular evaluation 
for tinnitus, which is currently evaluated as 10 percent 
disabling.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (Court) held that the 
pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 
6260 required the assignment of a 10 percent evaluation for 
each ear with bilateral tinnitus.  VA appealed this decision 
to the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit).

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the Court erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
Veteran to a single schedular disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.

The Veteran's service-connected tinnitus is evaluated as 10 
percent disabling, which is the maximum schedular rating 
available for such disability.  See 38 C.F.R. §4.87, 
Diagnostic Code 6260.  As there is no legal basis upon which 
to award separate schedular evaluations for tinnitus in each 
ear, the Veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).

Moreover, the evidence does not demonstrate that the tinnitus 
is so unusual or abnormal to render application of the 
regular schedular provisions impractical.  It has not been 
shown to markedly interfere with employment nor is it shown 
to result in hospitalizations.  As such, there is no basis to 
apply the provisions of 38 C.F.R. § 3.321.


ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.


REMAND

A May 2007 rating decision granted service connection for 
right ear hearing loss, and assigned a noncompensable rating, 
effective November 9, 2004.  The same rating decision denied 
service connection for left ear hearing loss because 
audiometric findings showed normal hearing for VA purposes in 
the left ear.  The Veteran appealed, contending that service 
connection was warranted for left ear hearing loss as well as 
asserting that a compensable rating for the right ear hearing 
loss was warranted.  Specifically, the Veteran on his VA Form 
9 alleged that his hearing loss markedly affected his 
employment as well as his ability to do other activities such 
as attend air shows or concerts.

After review of the record, the Board notes that more than 
four years have passed since the Veteran's May 2005 VA 
audiological examination, and there is a suggestion of 
increased pathology.  It is also noted that records suggest 
that in November 2004 and August 2007 suggest that 
audiometric testing was done.  An interpretation of results 
is on file, but the test results do not seem to be in the 
files before the Board.  These audiometric findings should be 
obtained in order to evaluate the instant claims.

Finally, in exceptional cases where schedular evaluations are 
found to be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  In this step the Court cited to 
a VA General Counsel Precedent Opinion, stating that "when 
service-connected disability affects employment 'in ways not 
contemplated by the rating schedule' § 3.321(b)(1) is 
applicable." Id. (quoting VAOGCPREC 6-96).  The Board may not 
consider assignment of an extraschedular rating on an initial 
basis.

If the schedular criteria do not reasonably describe the 
Veteran's disability level and symptomatology, the second 
step of the analysis must be undertaken.  That step, 
initially taken by the RO, is to determine whether the 
claimant's exceptional disability picture includes factors 
such as marked interference with employment or frequent 
periods of hospitalization.  Id. at 116.  If this step is 
answered in the affirmative, then the matter must be referred 
to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to undertake the third and 
final step; to determine whether justice requires assignment 
of an extraschedular rating.  Id.  In view of the appellant's 
contentions in this case, such initial consideration by the 
AMC/RO will be undertaken.

Accordingly, the case is REMANDED for the following actions:

1. The RO should obtain copies of VA 
audiological records dated from the 
November 2004 audiometric study, and from 
August 2007 to the present.  The 
audiometric study from August 2007 should 
also be obtained.  If there is an 
unsuccessful attempt to obtain records, 
the claims folder should contain 
documentation as to the attempts made.

2.  The Veteran should be afforded a VA 
audiological examination with audiometric 
studies, to determine the whether he has 
bilateral hearing loss and, as 
appropriate, the cause or severity 
thereof.  The Veteran's claims file 
should be made available for the 
examiner's review.  Additionally, the 
examiner should specifically address the 
following:

With respect to the Veteran's left ear 
hearing loss, the examiner should opine 
as to whether the Veteran has current 
hearing loss in the ear.  If left ear 
hearing loss  is found, the examiner 
should opine as to whether it is at 
least as likely as not (a 50 percent 
probability) that the left ear hearing 
loss is due to the Veteran's noise 
exposure during active service. 

3.  The RO/AMC should review the matter 
of whether an extraschedular evaluation 
is warranted for the Veteran's service-
connected hearing loss under 38 C.F.R. 
§ 3.321(b)(1).  If appropriate, the 
matter should then be referred to the 
Director of Compensation and Pension. 

If referred, the Director of 
Compensation and Pension should 
consider whether the Veteran's hearing 
loss present such an "unusual 
disability picture" under 38 C.F.R. § 
3.321(b)(1) as to render impractical 
application of the regular schedular 
standards.  If not referred, the reason 
for the non-referral should be set out.

4.  Thereafter, the matter should be 
readjudicated by the AMC/RO.  If this 
benefit remains denied, the Veteran and 
his representative should be furnished 
a Supplemental Statement of the Case 
and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


